DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/3/2022 have been entered.  In the amendment, claims 1, 4, 6, 7, 9, 10, 13, 15-18, and 20 have been amended. 
The rejection of claim 17 under 35 U.S.C. 112(b) has been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, p. 12, filed 6/3/2022, with respect to the rejections of claims 1-5, 8, 10-14, and 17 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-5, 8, 10-14, and 17 under 35 U.S.C. 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method comprising: emitting a light pulse into an environment along an emission direction; receiving a return light pulse corresponding to reflection of the emitted light pulse by a surface in the environment; determining a pulse width of the received light pulse; comparing the determined pulse width with a reference pulse width; determining an amount of pulse elongation of the received light pulse based on the comparison comparing; and determining that the surface comprises at least one of: a surface that is non-orthogonal relative to the emission direction or air particulates associated with a volumetric medium in the environment, wherein the determination is based, at least in part, on the determined amount of pulse elongation, and wherein: (i) the method further comprises: determining a peak amplitude of the received light pulse; and retrieving the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the method further comprises generating a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation.
Independent claim 10 recites a LIDAR system comprising: a light emitter configured to emit a light pulse into an environment along an emission direction; a photodetector configured to receive a return light pulse corresponding to reflection of the emitted light pulse by a surface in the environment; at least one processing channel configured to: determine a pulse width of the received light pulse; compare the determined pulse width with a reference pulse width; and determine an amount of pulse elongation of the received light pulse based on the comparison; and a controller configured to determine that the surface comprises at least one of: a surface that is non-orthogonal relative to the emission direction or air particulates associated with a volumetric medium in the environment, wherein the determination is based, at least in part, on the determined amount of pulse elongation, and wherein: (i) the at least one processing channel is further configured to: determine a peak amplitude of the received light pulse; and retrieve the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the controller is further configured to generate a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation. 
Independent claim 17 recites a vehicle comprising: a light emitter configured to emit a light pulse into an environment along an emission direction; a photodetector configured to receive a return light pulse corresponding to reflection of the emitted light pulse by a surface in the environment; at least one processing channel configured to: determine a pulse width of the received light pulse; compare the determined pulse width with a reference pulse width; and determine an amount of pulse elongation of the received light pulse based on the comparison; and a controller configured to determine that the surface comprises at least one of: a surface that is non-orthogonal to the emission direction or air particulates associated with a volumetric medium in the environment, wherein the determination is based, at least in part, on the determined amount of pulse elongation, and wherein: (i) the at least one processing channel is further configured to: determine a peak amplitude of the received light pulse; and retrieve the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the controller is further configured to generate a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “wherein: (i) the method further comprises: determining a peak amplitude of the received light pulse; and retrieving the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the method further comprises generating a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation” 
as recited in combination in independent claim 10, in particular “wherein: (i) the at least one processing channel is further configured to: determine a peak amplitude of the received light pulse; and retrieve the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the controller is further configured to generate a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation” 
and 
as recited in combination in independent claim 17, in particular “wherein: (i) the at least one processing channel is further configured to: determine a peak amplitude of the received light pulse; and retrieve the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the controller is further configured to generate a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, LaChapelle et al. (US 2018/0284226), teaches 
a method comprising: emitting a light pulse into an environment along an emission direction; receiving a return light pulse corresponding to reflection of the emitted light pulse by a surface in the environment; determining a pulse width of the received light pulse; comparing the determined pulse width with a reference pulse width; determining an amount of pulse elongation of the received light pulse based on the comparing; and determining that the surface comprises at least one of: a surface that is non-orthogonal relative to the emission direction or air particulates associated with a volumetric medium in the environment, wherein the determination is based, at least in part, on the determined amount of pulse elongation 
a LIDAR system comprising: a light emitter configured to emit a light pulse into an environment along an emission direction; a photodetector configured to receive a return light pulse corresponding to reflection of the emitted light pulse by a surface in the environment; at least one processing channel configured to: determine a pulse width of the received light pulse; compare the determined pulse width with a reference pulse width; and determine an amount of pulse elongation of the received light pulse based on the comparison; and a controller configured to determine that the surface comprises at least one of: a surface that is non-orthogonal relative to the emission direction or air particulates associated with a volumetric medium in the environment, wherein the determination is based, at least in part, on the determined amount of pulse elongation 
and  
a vehicle comprising: a light emitter configured to emit a light pulse into an environment along an emission vector; a photodetector configured to receive a return light pulse corresponding to reflection of the emitted light pulse by a surface in the environment; at least one processing channel configured to: determine a pulse width of the received light pulse; compare the determined pulse width with a reference pulse width; and determine an amount of pulse elongation of the received light pulse based on the comparison; and a controller configured to determine that the surface comprises at least one of: a surface that is non-orthogonal to the emission direction or air particulates associated with a volumetric medium in the environment, wherein the determination is based, at least in part, on the determined amount of pulse elongation. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “wherein: (i) the method further comprises: determining a peak amplitude of the received light pulse; and retrieving the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the method further comprises generating a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation” 
as recited in combination in independent claim 10, in particular “wherein: (i) the at least one processing channel is further configured to: determine a peak amplitude of the received light pulse; and retrieve the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the controller is further configured to generate a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation” 
and 
as recited in combination in independent claim 17, in particular “wherein: (i) the at least one processing channel is further configured to: determine a peak amplitude of the received light pulse; and retrieve the reference pulse width from a look-up table based on the determined peak amplitude, wherein the look-up table stores a plurality of reference pulse widths each associated with a corresponding one of a plurality of different peak amplitudes; or (ii) comparing the determined pulse width with the reference pulse width comprises: determining the peak amplitude of the received light pulse; selecting one of the plurality of reference pulse widths stored in a memory based on the determined peak amplitude; and comparing the determined pulse width with the selected reference pulse width; or (iii) the controller is further configured to generate a corresponding point in a point cloud indicative of objects detected in the environment based on the determined amount of pulse elongation”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645